        Case 1:18-cv-03728-SDG Document 71 Filed 04/12/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 UNITED STATES OF AMERICA, ex rel.
 HENRY B. HELLER,
                                                        Civil Action File No.:
                           Plaintiffs,

 v.                                                     1:18-cv-03728-SDG

 GUARDIAN PHARMACY, LLC and
 GUARDIAN PHARMACY OF
 ATLANTA, LLC,

                           Defendants.


                             SCHEDULING ORDER

      Upon review of the information contained in the Joint Preliminary Report

and Discovery Plan form completed and filed by the parties, and holding a

Scheduling Conference on April 12, 2021, the Court orders that the time limits for

adding parties, amending the pleadings, filing motions, completing discovery, and

discussing settlement are as set out in the Federal Rules of Civil Procedure and the

Local Rules of this Court, except as herein modified:


      Pursuant to the Scheduling Conference held on April 12, 2021, the Court

ordered six months of fact discovery commencing on April 1, 2021, followed by
         Case 1:18-cv-03728-SDG Document 71 Filed 04/12/21 Page 2 of 2




three months of expert discovery. As such, the following discovery schedule will

apply:


             1.     The period for fact discovery will commence on April 1, 2021

                    and end on September 30, 2021;

             2.     That Parties will make expert disclosures within the meaning

                    of Rule 26(a)(2)(B) and Rule 26(a)(2)(C) as follows: Relator

                    Heller deadline: October 1, 2021; Guardian Atlanta deadline:

                    November 12, 2021;

             3.     Any rebuttal expert disclosures—within the meaning of Rule

                    26(a)(2)(D)(ii)—will be made on or before December 3, 2021;

             4.     All expert discovery will conclude on December 31, 2021.

Furthermore, the Court denied without prejudice the Plaintiff’s request to increase

the number of fact witness depositions.


IT IS SO ORDERED, this 12th day of April 2021.




                                   _______________________________________
                                    THE HONORABLE STEVEN D. GRIMBERG
                                          UNITED STATES DISTRICT JUDGE
